IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                         December 23, 2009

                                     No. 09-20362                      Charles R. Fulbruge III
                                   Summary Calendar                            Clerk



JAMES ANTHONY CAMPBELL

                                                   Plaintiff - Appellant
v.

KENZIE A. BOND, Lieutenant; KIMBERLY S. MOORE, Sergeant; DONNA
K. CABEEN, Captain; PHILIP BRADLEY, CO3; MICHAEL D. BARNETT,
Captain; KARI S. ANTHONY, CO3; MATTIE B. DOMINY, CO3; RICHARD
A. GUNNELS, Major; WENDY MCKEE, Grievance Investigator; TEXAS
DEPARTMENT OF CRIMINAL JUSTICE - INSTITUTIONAL DIVISION

                                                   Defendants - Appellees




              Appeal from the United States District Court for the
                      Southern District of Texas, Houston
                                4:08-CV-1992


Before DAVIS, SMITH, and DENNIS, Circuit Judges.
PER CURIAM:*
       In this appeal, James Anthony Campbell, an inmate of the Texas
Department of Criminal Justice, Correctional Institutions Division (“TDCJ -




       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
                                  No. 09-20362

CID), challenges the district court’s dismissal of his complaint brought against
a number of TDCJ - CID officials pursuant to 42 U.S.C. § 1983.
      Campbell claimed in the district court that he was subjected to physical
assault by TDCJ- CID officers, placed in an unsanitary and contaminated cell,
and that TDCJ - CID officials were deliberately indifferent to his health and
medical needs all in violation of the Eighth Amendment. Campbell also alleged
retaliation, conspiracy, and a denial of due process.
      The District Court, in a thoughtful, well-reasoned, and thorough opinion,
granted summary judgment to defendants on all claims and dismissed the suit.
After carefully reviewing the record and briefs of the parties, and for the reasons
assigned in the district court’s Memorandum and Order on May 7, 2009, we
affirm the judgment of the district court. Accordingly, Campbell’s motion for
appointment of counsel is denied. See Schwander v. Blackburn, 750 F.2d 494,
502 (5th Cir. 1985).
      AFFIRMED.




                                        2